Exhibit 21.1 Subsidiaries of the Registrant RCC Real Estate, Inc., a Delaware corporation Resource Real Estate Funding 2007-1 CDO Investor, LLC, a Delaware limited liability company Resource Real Estate Funding CDO 2007-1 Ltd. Resource Real Estate Funding CDO 2007-1, LLC RREF 2007 REO, LLC Resource Real Estate Funding 2006-1 CDO Investor, LLC, a Delaware limited liability company Resource Real Estate Funding CDO 2006-1 Ltd. Resource Real Estate Funding CDO 2006-1, LLC RREF 2006 REO, LLC RCC Real Estate SPE, LLC, a Delaware limited liability company RCC Real Estate SPE 2, LLC, a Delaware limited liability company RCC Real Estate SPE 3, LLC, a Delaware limited liability company Resource TRS, Inc., a Delaware corporation LEAF Receivables Funding 3, LLC Resource TRS, LLC RCC Commercial, Inc., a Delaware corporation Apidos Cinco CDO, Ltd (“TRS”), a Cayman Island company Apidos CDO I, Ltd. (“TRS”) a Cayman Island company Apidos CDO III, Ltd., (“TRS”) a Cayman Island company RCC Real Estate Acquisitions SPE, LLC Resource Capital Trust I RCC Trust II
